DETAILED ACTION
	Claims 1-20 are currently pending. Claims 4, 5, 7, 8, 15, 17 and 18 are indicated as having allowable subject matter. Claims 1-3, 6, 9-14, 16, 19 and 20 are rejected under new grounds despite Applicant’s arguments/amendments filed 06/06/2022. A response to Applicant’s arguments can be found at the end of this Office Action. Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1721647 (“Roodenburg”) in view of Zamperla (US 2007/0199474 A1).
Referring to Claim 1: Roodenburg teaches a ride system for an amusement park, comprising: 
a ride vehicle (63a) configured to carry one or more passengers (Fig. 6); 
a first evacuation platform (67d) comprising a first section configured to be moved and disposed underneath the ride vehicle, wherein in use, the one or more passengers evacuate the ride vehicle by exiting onto the first section (Para. [0021]).
	Roodenburg does not teach that the first section of the first evacuation platform is disposed underneath a vehicle rail conveying the ride vehicle. However, Zamperla teaches a roller coaster, wherein loading/unloading platform (32) disposed underneath a vehicle rail (12) conveying the ride vehicle (14) (Fig. 4A) (Para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to dispose Roodenburg’s evacuation platform on Zamperla’s overhead rail roller coaster system with the evacuation platform located underneath the vehicle rail, similar to the location of Zamperla’s loading/unloading platform, in order to support the passenger as they safely exit the vehicle in an emergency situation. 

Referring to Claim 3: Roodenburg teaches a ride system, comprising a first passenger shuttle (67a) configured to be loaded with the one or more passengers and to move the one or more passengers away from the ride vehicle (63a), wherein the first passenger shuttle is accessible to the one or more passengers from the ride vehicle by traversing the first evacuation platform (67d) (Para. [0021]) (Fig. 6).

Referring to Claim 6: Roodenburg teaches a ride system, wherein the first evacuation platform (67d) comprises a motor configured to propel the first evacuation platform to the ride vehicle (63a) (Para. [0006]).

Referring to Claim 9: Roodenburg teaches a ride system, comprising a second evacuation platform (67d) comprising a second section configured to be moved and disposed underneath the ride vehicle (63a), adjacent to the ride vehicle, or a combination thereof, wherein in use, the one or more passengers evacuate the ride vehicle by exiting onto the first section, the second section, or a combination thereof (Para. [0021]) (Fig. 6).

Referring to Claim 10: Roodenburg teaches a ride system, wherein the first evacuation platform (67d) comprises a passenger section (67e), and wherein in use, the one or more passengers evacuate the ride vehicle by exiting onto the first section and then onto the passenger section, and wherein the first evacuation platform is configured to move the one or more passengers onto a passenger unloading area of the amusement park (Para. [0021]) (Fig. 6).

Referring to Claim 11: Roodenburg teaches a method of evacuating one or more passengers from a ride vehicle in an amusement park ride, comprising: 
directing a first evacuation platform (67d) to position the first evacuation platform so that a first section of the evacuation platform is disposed under a ride vehicle (63a); and 
evacuating the one or more passengers via the first evacuation platform, wherein the one or more passengers evacuate the ride vehicle by exiting onto the first section (Para. [0003]).
	Roodenburg does not teach that the first section of the first evacuation platform is disposed underneath a vehicle rail conveying the ride vehicle. However, Zamperla teaches a roller coaster, wherein loading/unloading platform (32) disposed underneath a vehicle rail (12) conveying the ride vehicle (14) (Fig. 4A) (Para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to dispose Roodenburg’s evacuation platform on Zamperla’s overhead rail roller coaster system with the evacuation platform located underneath the vehicle rail, similar to the location of Zamperla’s loading/unloading platform, in order to support the passenger as they safely exit the vehicle in an emergency situation. 


Referring to Claim 12: Roodenburg teaches a method, wherein the one or more passengers evacuate the ride vehicle by exiting onto the first section (67d) and then exiting onto an evacuation catwalk, onto an evacuation shuttle (67a), onto to a passenger section (67e) of the first evacuation platform, or a combination thereof (Para. [0021]) (Fig. 6).

Referring to Claim 13: Roodenburg teaches a method, comprising applying a motive power to move the first evacuation platform (67d) and the first passenger shuttle (67a), wherein the first passenger shuttle is attached to the evacuation platform (Fig. 6).

Referring to Claim 14: Roodenburg teaches a method, comprising directing a second evacuation platform (67d) to position the second evacuation platform so that a second section of the second evacuation platform is disposed under a ride vehicle (63a), adjacent to the ride vehicle, or a combination thereof, and evacuating the one or more passengers via the first section, the second section, or a combination thereof (Para. [0021]) (Fig. 6).

Referring to Claim 16: Roodenburg teaches an evacuation platform system, comprising: 
an evacuation platform (67d) comprising: 
a propulsion system configured to move the evacuation platform through an amusement park ride (Para. [0006]); and 
a first section configured to be moved and disposed underneath a ride vehicle (67a) of the amusement park ride, wherein in use, one or more passengers evacuate a ride vehicle included in the amusement park ride by exiting onto the first section (Para. [0021]) (Fig. 6).
	Roodenburg does not teach that the first section of the first evacuation platform is disposed underneath a vehicle rail conveying the ride vehicle. However, Zamperla teaches a roller coaster, wherein loading/unloading platform (32) disposed underneath a vehicle rail (12) conveying the ride vehicle (14) (Fig. 4A) (Para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to dispose Roodenburg’s evacuation platform on Zamperla’s overhead rail roller coaster system with the evacuation platform located underneath the vehicle rail, similar to the location of Zamperla’s loading/unloading platform, in order to support the passenger as they safely exit the vehicle in an emergency situation. 

Referring to Claim 19: Roodenburg teaches a system, wherein the evacuation platform (67d) comprises a passenger section (67e), and wherein in use, the one or more passengers evacuate the ride vehicle (63e) by exiting onto the first section and then onto the passenger section (Para. [0021]), and wherein the evacuation platform is configured to move the one or more passengers onto a passenger unloading area of the amusement park ride (Para. [0003]).

Referring to Claim 20: Roodenburg teaches a system, comprising a control system (4) configured to control operations (i.e., movement along the track) of the evacuation platform (67d) (Para. [0017]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roodenburg in view of Zamperla and Schilke et al. (US 2018/0085968 A1).
Referring to Claim 2: Roodenburg does not teach an evacuation catwalk. However, Schilke teaches a roller coaster track, wherein a catwalk (900) is provided along various sections of the track to support a human (Para. [0059]) (Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Roodenburg to provide a catwalk, as taught by Schilke, in order to allow passengers to safely exit the amusement ride from various sections of the track in the event of an emergency or vehicle breakdown.

Allowable Subject Matter
Claims 4, 5, 7, 8, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
	Regarding claims 4, 5 and 17, the prior art fails to teach a vehicle fastener system configured to couple a passenger shuttle to an evacuation platform. Roodenburg’s passenger shuttle (67a) and evacuation platform (67d) are part of the same vehicle (Fig. 6). Thus, it would be unreasonable to interpret any connection between 67a and 67d as a “vehicle fastener system” because no vehicles are being fastened to one another. Further, it would not be obvious to separate Roodenburg’s passenger shuttle (67a) and evacuation platform (67d) into separate vehicles and then connect them using a vehicle fastener system. Such a modification would require an improper degree of hindsight reasoning.
	Regarding claims 7, 8, 15, and 18 the prior art fails to teach an amusement ride system with an evacuation platform having a deployable scaffold. Roodenburg fails to teach such scaffolding. Although mobile scaffolding is known, e.g., US 3,072,217 A; US 3,096,848 A; US 3,129,786 A; US 3,191,717A; and US 3,311,191 A, the prior art fails to teach mobile scaffolding configured for use with an evacuation device on an amusement ride track system, as recited in the claims. Beutler (US 2017/0246484 A1) teaches a recovery device for an amusement ride that appears to incorporate scaffolding in the attachment apparatus (52) (Para. [0054]) (Fig. 3). However, Beutler’s attachment apparatus is configured to lower the evacuation platform (51) (Fig. 2), rather than elevating maintenance personnel, as recited in claims 7 and 18, or being stowed and transported by the evacuation platform, as recited in claim 15. The Examiner finds no obvious reason to modify the prior art to meet the limitations of claims 7, 8, and 15.

Response to Arguments
Applicant argues that Roodenburg fails to teach that the first section of the evacuation platform is disposed underneath a vehicle rail conveying the ride vehicle. The Examiner agrees. However, the Examiner finds that it would be obvious to modify Roodenburg in view of the newly cited Zamperla to meet this amended limitation, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617